                 Case 2:19-cv-02085-EFB Document 18 Filed 05/20/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARCELO ILLARMO (MABN 670079)
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8944
 7          Facsimile: (415) 744-0134
            E-Mail: Marcelo.Illarmo@ssa.gov
 8
     Attorneys for Defendant
 9
                                        UNITED STATES DISTRICT COURT
10
                                      EASTERN DISTRICT OF CALIFORNIA
11
12                                                     ) Case No.: 2:19-cv-02085-EFB
      JOSE L. MORENO,                                  )
13                                                     ) STIPULATION AND PROPOSED ORDER
                                                       ) FOR A FIRST EXTENSION OF TIME
14                                                     )
                       Plaintiff,                      )
15                                                     )
          v.                                           )
16                                                     )
     ANDREW SAUL,                                      )
17   Commissioner of Social Security,                  )
                                                       )
18
                       Defendant.
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for responding to Plaintiff’s Motion for Summary Judgment be
22
     extended from May 26, 2020 to June 25, 2020. This is Defendant’s first request for an extension
23
     of time to respond to Plaintiff’s motion. Defendant respectfully requests this additional time to
24
     ascertain whether additional briefing is required.
25
              The parties further stipulate that the Court’s Scheduling Order shall be modified
26
     accordingly.
27
28


     Stip. & Prop. Order for Ext.: 2:19-cv-02085-EFB                                              1
                 Case 2:19-cv-02085-EFB Document 18 Filed 05/20/20 Page 2 of 2



 1           Defendant shall file a response his cross-motion for summary judgment and opposition to
 2            Plaintiff’s motion on or before June 25, 2020; and
 3           Plaintiff may file a reply brief within twenty one (21) days after service of Defendant’s
 4            response, on or before July 17, 2020.
 5
 6
                                                             Respectfully submitted,
 7
 8   Dated: May 19, 2020                                     /s/ *Bess Brewer
                                                             (*as authorized via e-mail on 5/18/20)
 9                                                           BESS BREWER
                                                             Attorney for Plaintiff
10
11
     Dated: May 19, 2020                                     McGREGOR W. SCOTT
12                                                           United States Attorney
13                                                           DEBORAH LEE STACHEL
                                                             Regional Chief Counsel, Region IX
14                                                           Social Security Administration
15                                                     By:   /s/ Marcelo Illarmo
16                                                           MARCELO ILLARMO
                                                             Special Assistant United States Attorney
17
                                                             Attorneys for Defendant
18
19
20
                                                             ORDER
21
22
     APPROVED AND SO ORDERED.
23
24   Dated: May 20, 2020.                                    __________________________________
25                                                           THE HONORABLE EDMUND F. BRENNAN
                                                             United States Magistrate Judge
26
27
28


     Stip. & Prop. Order for Ext.: 2:19-cv-02085-EFB                                                    2
